Citation Nr: 0623761	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had periods of active duty in the Air Force, from 
February 1955 to October 1958 and in the US Army National 
Guard, from June 1990 to November 1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's claim was received in May 2001.  Before the 
claim could be developed, the veteran was injured in an 
accident.  As a result, the claim was deferred.  The veteran 
resubmitted his claim of service connection for hypertension 
in June 3, 2002.  In an October 2002 rating decision service 
connection for hypertension was granted, with a 
noncompensable disability evaluation, effective June 2002.  
The effective date was later revised to May 14, 2001, the 
date the original claim was received.


FINDING OF FACT

Hypertension is manifested by systolic pressure that is 
predominantly less than 160 and diastolic pressure that is 
predominantly less than 100; and requires continuous 
medication for blood pressure control.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for an increased rating for hypertension.  The RO provided 
the veteran with express notice of these applicable 
provisions of the VCAA in correspondence dated in November 
2003, January 2004, and June 2004 and provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence and what the evidence must 
show to establish an increased evaluation.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the content of 
these notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate this claim during the course of 
this appeal.  All relevant treatment records showing the 
current state of his hypertension have been obtained and 
associated with the evidence, and he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating this particular 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that may not have been done in this case, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the veteran was 
not provided a VCAA notice letter regarding service 
connection, prior to the original adjudication of his claim, 
such notice was provided by the AOJ prior to the January 
2004, de novo review of his case.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication. Id.  Based on these reasons, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  

As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. at 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The RO has rated the service connected hypertension as non-
compensably disabling, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which provides:


710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more 
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.101 Diagnostic Code 7101

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).  

The veteran contends that he should be given at least a 10 
percent rating as he is currently taking blood pressure 
medication to keep his blood pressure under control.
However, upon review of the evidence of record, the Board 
finds that an initial compensable disability rating for the 
veteran's hypertension is not warranted.  

Service medical records indicate that the veteran was 
diagnosed with hypertension during service.  The report of 
the separation examination in December 1997 indicates a 
diagnosis of hypertension.  The veteran has submitted 
evidence to show he has been on high blood pressure 
medications including Nifedipine since June 1999 and more 
recently, Procardia.  The veteran has received all of his 
care at the VA medical facilities in Rome, New York and 
Syracuse, New York.

Outpatient treatment records dated between September 2000 and 
May 2002, from the VA medical facility in Rome, New York, 
reflect that all of the veteran's recorded systolic readings 
were less than 160.  All of the recorded diastolic readings 
were less than 100.  

The veteran underwent a VA hypertension examination in July 
2002.  The examiner noted that veteran had been on continuous 
medication for hypertension since his diagnosis in 1997.  The 
veteran reported that his blood pressure control tends to 
fluctuate, but at the time of the examination his consecutive 
blood pressure readings were recorded as 150/98, 150/96, and 
160/96.  There were no apparent hemorrhages or exudates on 
fundoscopic exam.  Cardiac auscultation revealed no murmurs.  

VA outpatient treatment records dated between May 2002 and 
February 2004 from the VA medical facility in Syracuse, New 
York, show the veteran's systolic readings have been 
predominantly less than 160; and diastolic readings have been 
predominantly less than 100.  The most recent records are 
March 2004 outpatient records from the VA medical facility in 
Rome, New York and these indicate blood pressure readings of 
158/94, 162/100, 172/86, 154/92.  

As this is a claim for an initial compensable disability 
rating, an evaluation of the medical evidence since the grant 
of service connection must occur.  Fenderson v. West 12 Vet. 
App. 119, 126 (1999).  The evaluation of compensable ratings 
for hypertension requires a mechanical application of the 
rating criteria.  

Upon a review of the cumulative medical evidence submitted 
with this claim for an initial compensable evaluation, and 
after a mechanical application of the rating criteria; the 
Board observes that the veteran's blood pressure readings do 
not meet the criteria for a compensable evaluation.  Such 
criteria require that diastolic pressure reading be 
predominantly 100 or more, or that the systolic pressure 
readings be predominantly 160 or more.  In the alternative, 
an individual must have a history of diastolic pressure 
predominantly 100 or more and require continuous medication 
for control.

The Board observes that the veteran's systolic readings have 
not been predominantly 160 or more, nor have his diastolic 
readings been predominantly 100 or more, since he filed his 
claim for hypertension.  In fact, out of approximately 
nineteen blood pressure readings, the veteran's systolic 
pressure have met or exceeded 160, only five times.  His 
diastolic pressure have met or exceeded 100, only twice.  In 
addition, although the veteran clearly requires continuous 
medication to control his blood pressure, the Board notes 
that he still does not have a history of diastolic pressure 
predominantly 100 or more.  

Therefore, under the present circumstances, the Board 
concludes the current level of disability shown does not 
warrant a compensable rating.  Due consideration has been 
given to the provisions of 38 C.F.R. § 4.7, however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, the Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999), but concludes that they are not warranted.   

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, for extra- 
schedular consideration under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


